DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted April 17, 2020 has been accepted and entered.  Claims 4, 9, 14, 18, 21-25, 27-28 are amended.  Claims 2-8, 1—13, 19-20, 26 and 29 are cancelled.  No new claims are added.  Thus, claims 1, 9, 14-18, 21-25, 27-28 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 14-18, 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2014/0294147 A1).
Regarding claim 1, Chen et al discloses a method of creating a representation of the internal structure of a target object (See Abstract and Fig. 2) comprising: the steps of: accelerating a number or charged particles (paragraph [0082]) in burst of charged subatomic particles at regular intervals such that the burst are arranged in groups where each group has a fixed amount of bursts (i.e. different energies and pulse sequences may be used and aim to discriminate between different components) paragraphs [0065], [0083], [0070], [0161]); guiding the particles to a plurality of emission sources on one side of the target object  such that each group is guided to an emission source (See Figs. 3, 6 and paragraphs [0038], [0065], [0083], [0070], [0161]); emitting electromagnetic radiation from each 

    PNG
    media_image1.png
    729
    627
    media_image1.png
    Greyscale

Regarding claim 9, Chen et al discloses wherein the subatomic particles are electrons and the electrons are accelerated to at least 200 keV energy (gamma rays) (i.e. accelerator may be a Mi6 Linatron that generates radiation at 3.5 Mev and 6 MeV) (paragraph [0069]).
Regarding claims 14-17, Chen et al discloses wherein the energy of each burst is varied (i.e. different energies and pulse sequences may be used to discriminate between different components (paragraphs [0070], [0161]). 
Regarding claim 18, Chen et al discloses wherein the variation in energy is selected such that the varied energies provide projection images with greater contrast between the different material component of the target object (paragraph [0070]).

Regarding claims 22-23, Chen et al discloses wherein the electrons are converted to gamma rays by interaction of the electron with matter through Bremsstrahlung effed (paragraph [0039]) off the an object; wherein the bremsstrahlung is coherent.
Regarding claim 24, Chen et al discloses wherein the object is made from tungsten (i.e. target may be a multi-layer target comprising: tungsten and copper) (paragraph [0039]).
Regarding claim 25, Chen et al discloses wherein the gamma rays are fanned out to create a conical gamma ray beam emitted from each source (i.e. fan beams to image a slice of a cargo container) (paragraph [0008]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0294147 A1) in view of Connell (CA 2559516 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/